1

2

3
                                   UNITED STATES DISTRICT COURT
4
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6     UNITED STATES OF AMERICA,                               1:15-cr-00046-LJO-SKO-4
7                              Plaintiff-Respondent,          MEMORANDUM DECISION AND
                                                              ORDER RE REQUEST TO
8                       v.                                    SUPPLEMENT BRIEFING; ORDER
                                                              SETTING AMENDED BRIEFING
9     LANCE AARON WILSON,                                     SCHEDULE RE MOTION TO
                                                              VACATE, SET ASIDE, OR CORRECT
10                             Defendant-Petitioner.          SENTENCE PURSUANT TO 28 U.S.C.
                                                              § 2255
11
                                                              (ECF Nos. 161, 162)
12

13
            The Court has received Petitioner’s pro se request to supplement his motion to vacate, set aside,
14
     or correct his sentence under 28 U.S.C. § 2255, his motion for a new scheduling order, and his
15
     additional supplemental brief. ECF Nos. 161-63. The Court construes the supplemental briefs as an
16
     amended petition, pursuant to Federal Rule of Civil Procedure 15. See 28 U.S.C. § 2242 (An
17
     “[a]pplication for a writ of habeas corpus . . . may be amended or supplemented as provided in the rules
18
     of procedure applicable to civil actions.”); In re Morris, 363 F.3d 891, 893 (9th Cir. 2004) (“This circuit
19
     and others have noted that ‘Rule 15(a) applies to habeas corpus actions with the same force that it
20
     applies to garden-variety civil cases.’”); Anthony v. Cambra, 236 F.3d 568, 57-78 (9th Cir. 2000)
21
     (rejecting the argument that Rule 15 is inapplicable to federal habeas petitions). Under Federal Rule of
22
     Civil Procedure 15(a), a petitioner seeking collateral relief may amend his pleadings once as a matter of
23
     course before a responsive pleading is served, but any further amendment requires leave of court. Fed.
24
     R. Civ. P. 15(a)(2). The Court notes that no further amendment will be permitted unless Petitioner first
25

                                                          1
1    seeks permission from the Court.

2           In light of the filing of an amended petition, the Court grants Petitioner’s request for a new

3    briefing schedule.

4           Accordingly, IT IS HEREBY ORDERED that:

5        1. Petitioner’s request to file a supplemental brief (ECF No. 161) is GRANTED;

6        2. Petitioner’s motion for a new scheduling order (ECF No. 162) is GRANTED;

7        3. The Government’s opposition to Petitioner’s motion to vacate, set aside, or correct his sentence

8            under 28 U.S.C. § 2255 (ECF No. 156) is due by Tuesday, December 18, 2018. Petitioner’s

9            reply in support of his motion is due Friday, February 15, 2019.

10

11 IT IS SO ORDERED.

12      Dated:     October 22, 2018                          /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

                                                         2
